TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-95-00127-CR








George Smith, Appellant



v.



The State of Texas, Appellee








FROM THE COUNTY COURT AT LAW NO. 2 OF HAYS COUNTY


NO. 36,548, HONORABLE LINDA A. RODRIGUEZ, JUDGE PRESIDING







PER CURIAM



	A jury found appellant guilty of driving while intoxicated and assessed punishment
at incarceration for one year and a $2000 fine, probated.  Act of May 27, 1983, 68th Leg. R.S.,
ch. 303, § 3, 1983 Tex. Gen. Laws 1568, 1574 (Tex. Rev. Civ. Stat. Ann. art. 6701l-1(b), (c),
since amended and codified at Tex. Penal Code Ann. § 49.04).

	Appellant is represented by retained counsel and did not request a free statement
of facts.  Neither a statement of facts nor a brief has been filed, and counsel has informed us that
appellant does not wish to pay for a statement of facts or a brief.  See Tex. R. App. P. 53(m),
74(l).

	We have examined the transcript and find no error that should be considered in the
interest of justice.  The judgment of conviction is affirmed.


Before Justices Powers, Aboussie and Kidd

Affirmed

Filed:   November 15, 1995

Do Not Publish